DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 3 and 18 recite the limitation “in case that the type of the wakeup signal is an analog waveform, according to a length of the wakeup signal, configuring one or more wakeup signal monitoring windows in each time unit or configuring one wakeup signal monitoring window in every N1 time units, wherein N1 is an integer greater than 1; and/or, in case that the type of the wakeup signal is a baseband signal, configuring one wakeup signal monitoring window in every N2 time units; wherein N2 is an integer greater than or equal to 1”; wireless signals inherently contain an analog waveform, even the baseband signal; thereby, it is unclear the scope of the limitation and the specification does not clear issue and the time units has not been defined in the specification making difficult to ascertain the scope of the limitation. Please clarify. The rest of the claims share the deficiency by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 3 and 18 recite the limitation “in case that the type of the wakeup signal is an analog waveform, according to a length of the wakeup signal, configuring one or more wakeup signal monitoring windows in each time unit or configuring one wakeup signal monitoring window in every N1 time units, wherein N1 is an integer greater than 1; and/or, in case that the type of the wakeup signal is a baseband signal, configuring one wakeup signal monitoring window in every N2 time units; wherein N2 is an integer greater than or equal to 1”; wireless signals inherently contain an analog waveform, even the baseband signal; thereby, it is unclear the scope of the limitation and the specification does not clear issue. Please clarify. Claim 4 recites that the wakeup signal is an analog waveform when a length of the wakeup signal is less than one-time unit, it is unclear how this could be possible when appears that the previous intervening claim requires the time unit to be greater than one.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 9-10, 15-17, 20, 22 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song 20180027495.

As to claim 1, Song discloses a terminal state transition method, applied to a network device, comprising: determining configuration information of a wakeup signal monitoring window according to a predetermined type of a wakeup signal [MME 230 may select a particular channel structure and/or channel location for transmitting a wakeup signature beacon signal and instruct eNodeB 210 to use the selected channel structure and/or channel location. For example, wakeup message manager 460 may select to instruct eNodeB 210 to transmit a wakeup signature beacon signal in a DC subcarrier signal of an LTE band, to transmit a wakeup signature beacon signal in a guard band of an LTE band, to transmit a wakeup signature beacon signal in a PRB in an LTE band, and/or to transmit a wakeup signature beacon using a different technique] (see par. 0084, 0090, 0094) and transmitting the configuration information to a terminal; in case of detecting arrival of data traffic (see par. 0024-0026, 0093-0094), transmitting the wakeup signal in the wakeup signal monitoring window (see par. 0106, 0114).
As to claim 2, Song discloses the terminal state transition method according to claim 1, wherein the determining configuration information of a wakeup signal monitoring window according to a predetermined type of a wakeup signal and transmitting the configuration information to a terminal, includes: configuring the wakeup signal monitoring window according to the type of the wakeup signal; transmitting configuration parameters of the configured wakeup signal monitoring window to the terminal, wherein the configuration parameters include time-frequency location information of the wakeup signal monitoring window and resource allocation information of the wakeup signal (see fig. 6c; par. 0021, 0024, 0029-0030, 0079).
As to claim 5, Song discloses the terminal state transition method according to claim 2, wherein the transmitting configuration parameters of the configured wakeup signal monitoring window to the terminal, includes: transmitting the configuration parameters of the configured wakeup signal monitoring window to the terminal through downlink control information (DCI) or sleep indication signal. (see par. 0024, 0102, 0106).
As to claim 6, Song discloses the terminal state transition method according to claim 5, wherein the transmitting the configuration parameters of the configured wakeup signal monitoring window to the terminal through downlink control information (DCI) or sleep indication signal, includes: transmitting time-frequency location information of the wakeup signal monitoring window to the terminal through the downlink control information (DCI) or the sleep indication signal. (see fig. 6c; par. 0021, 0024, 0029-0030, 0079, 0102, 0106).
As to claim 7, Song discloses the terminal state transition method according to claim 1, wherein after transmitting the wakeup signal in the wakeup signal monitoring window, the method further includes: transmitting a dedicated reference signal for synchronization and/or channel tracking in subsequent time-frequency resources of the wakeup signal monitoring window; or, transmitting a sleep indication signal when completing data traffic transmission with the terminal (see par. 0092-0093, 0097).
As to claim 9, Song discloses a terminal state transition method, applied to a terminal, comprising: obtaining configuration information of a wakeup signal monitoring window; performing wakeup signal detection processing in the wakeup signal monitoring window according to the configuration information (see par. 0024); in case that a wakeup signal is detected in the wakeup signal monitoring window, entering a wakeup state from a non-wakeup state (see par. 0020, 0024, 0027).
As to claim 10, Song discloses the terminal state transition method according to claim 9, wherein the obtaining configuration information of a wakeup signal monitoring window, includes: according to configuration parameters of the wakeup signal monitoring window indicated by a network device, obtaining the configuration information of the wakeup signal monitoring window; wherein the configuration parameters include time-frequency location information of the wakeup signal monitoring window and resource allocation information of the wakeup signal; or, obtaining time-frequency location information of the wakeup signal monitoring window through downlink control information (DCI) or a sleep indication signal transmitted by the network device (see fig. 6c; par. 0021, 0024, 0029-0030, 0079, 0102, 0106); or, starting a first timer at an end position of the wakeup state, and obtaining time-frequency location information of the wakeup signal monitoring window according to a timing duration of the first timer.
As to claim 15, Song discloses the terminal state transition method according to claim 9, wherein after entering a wakeup state from a non-wakeup state, the method further includes: in case that the sleep indication signal is received, entering the non-wakeup state from the wakeup state (see par. 0026, 0092-0093); or, in case that a timing duration of a second timer reaches a preset duration, entering the non-wakeup state from the wakeup state; or, in case that a remaining transmission time indicated by downlink control information (DCI) is zero, entering the non-wakeup state from the wakeup state; or, in case that information indicated by a load indication is empty, entering the non-wakeup state from the wakeup state.
Regarding claims 16-17, 20, 22 and 25, they are the corresponding network device claims or terminal of method claims 1-2, 6-7 and 9. Therefore, claims 16-17, 20, 22 and 25 are rejected for the same reasons as shown above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3-4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Song.

As to claims 3-4 and 18, Song discloses the terminal state transition method according to claim 2, wherein the configuring the wakeup signal monitoring window according to the type of the wakeup signal (see par. 0021, 0024, 0029-0030, 0079, 0102, 0106). As disclosed in the 112 rejection it is unclear the scope of the limitation in case that the type of the wakeup signal is an analog waveform, according to a length of the wakeup signal, configuring one or more wakeup signal monitoring windows in each time unit or configuring one wakeup signal monitoring window in every N1 time units, wherein N1 is an integer greater than 1; and/or, in case that the type of the wakeup signal is a baseband signal, configuring one wakeup signal monitoring window in every N2 time units; wherein N2 is an integer greater than or equal to 1, and the baseband signal includes at least one of a digital baseband sequence, a reference signal and a physical channel; wherein the time unit is a slot in a radio transmission frame, wherein in case that the type of the wakeup signal is an analog waveform, when a length of the wakeup signal is less than one time unit, a time interval between two adjacent wakeup signal monitoring windows is less than or equal to one time unit. For examination purposes all wireless signals are analog and Song’s time periods are going to be equated to the claimed time units and Song configure at least one or more wakeup signal monitoring windows time unit. Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention that if the selection includes all available possibilities of the combination of time units, one of the possibilities must be selected since the process is iterative.

Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Atungsiri 20210153120.

As to claims 11-12, Song discloses the terminal state transition method according to claim 9, wherein after entering a wakeup state from a non-wakeup state (see par. 0024, 0027, 0106, 0114). Song fails to disclose synchronization. In an analogous art, Atungsiri discloses performing synchronization and/or channel tracking according to a dedicated reference signal (see par. 0047) wherein after entering a wakeup state from a non-wakeup state, the method further includes: performing detection of physical downlink control channel (PDCCH) for scheduling data and performing transmission of data traffic (see fig. 3; par. 0047). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of compatibility with existing communication channels.

Claim(s) 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Yi 20160007406.

As to claims 13-14, Song discloses the terminal state transition method according to claim 9, wherein after entering a wakeup state from a non-wakeup state, the method further includes: performing a measurement report (see par. 0021, 0030, 0107-0108). In an analogous art, Yi discloses performing one or multiple radio resource management (RRM) measurements to generate an RRM measurement report (see par. 0058), wherein the performing one or multiple radio resource management (RRM) measurements to generate an RRM measurement report, includes: performing average or filter processing on results of the multiple RRM measurements to obtain the RRM measurement report (see par. 0112). Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing date of the present invention to combine the teachings for the simple purpose of managing the communications status while minimizing power consumption.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926. The examiner can normally be reached 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647